Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 discloses the limitation ‘executing a formula, which is generated based on a plurality of normal reference code paths related to the first operation, based on the first code path; and identifying whether the first operation is abnormally performed based on an output of the formula’. The specification does disclose a determination formula that is part of an abnormal operation determiner in paragraphs 0107,0108,0111,0112,0123. However, the Examiner is unclear of how the executing a formula is based on a plurality normal reference code paths and based on the first code path plus how they are related. Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coronado et al. (USPN 20150269012A1).
As per claim 16, Coronado et al. discloses a storage device (paragraph 0048 – one or more storage devices) comprising: a non-volatile memory (paragraph 0048 – one or more storage devices 412; paragraphs 0056,0057 – one or more storage device e.g. 570 which are a disk drive 570, these paragraphs are part of the embodiment disclosed in paragraph 0048); and a memory controller (paragraph 0049 – storage controller 410) configured to control the non-volatile memory, wherein the memory controller comprises: a history buffer configured to store a plurality of code paths respectively corresponding to a plurality of operations performed on the non-volatile memory (paragraph 0050 – code path table stored in storage device); and a processor (paragraph 0045 – computer processor or CPU, this paragraph is part of the embodiment disclosed in paragraph 0048) configured to implement an abnormal operation determiner configured to identify whether the operations are performed normally or abnormally based on the code paths (paragraph 0048 – monitoring a storage device for error referring to an MLE or MDE, microcode logic error or microcode detected error and paragraph 0017 discloses the error path refers to a series of instructions taken by the storage system to produce the MLE or MDE; paragraph 0050 – code path table relates the storage actions on the storage device to an error path signature).


Claim Objections
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 1-10 is the inclusion of the following limitations: ‘comparing the first code path with a plurality of reference code paths related to the first operation; and identifying whether the first operation is abnormally performed based on a result of the comparison’. Prior art could not be found to reject these limitations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113